Citation Nr: 1037908	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-17 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an effective date earlier than October 23, 2003, 
for the award of special monthly compensation (SMC) based on 
housebound allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 1988.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The issues of whether there was clear and unmistakable 
error (CUE) in a November 2001 rating decision which 
denied service connection for peripheral vascular disease 
and entitlement to an effective date earlier than October 
23, 2003 for the grant of service connection for 
peripheral vascular disease of the lower extremities have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a November 2001, rating decision the RO denied service 
connection for peripheral vascular disease of the lower 
extremities.  The Veteran perfected an appeal to this decision 
but then withdrew the appeal in June 2002 correspondence.  
Therefore, the November 2001 rating decision is final.  

2.  No formal or informal claim for SMC based on housebound 
allowance was filed prior to November 18, 2003.  

3.  The Veteran's original claim of entitlement to SMC based on 
housebound allowance was inferred after the assignment of a 100 
percent disability rating  for peripheral vascular disease of the 
left lower extremities effective October 23, 2003.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 23, 2003, for the award of special monthly compensation 
based on housebound allowance are not met. 38 U.S.C.A.  §§ 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an effective date earlier 
than October 23, 2003 for SMC based on housebound allowance.  The 
Veteran contends that he should be afforded an effective date of 
1998, the date of a claim for an increased rating for his 
service-connected coronary artery disease as an effective date 
for his SMC.    

Factual Background

A review of the record shows that the Veteran submitted an 
initial claim for service connection for heart disease in 
September 1988.  By rating decision dated in December 1988, the 
RO granted service connection for coronary artery disease with 
borderline hypertension and assigned a 30 percent disability 
rating, effective August 19, 1988, the day after the Veteran's 
discharge from military service.  This rating was confirmed by 
rating decisions dated in April 1989 and May 1991.

In June 1998, the Veteran submitted a claim for an increased 
rating for his heart disorder and by rating decision dated in 
June 2000, the RO increased the Veteran's disability rating for 
coronary artery disease with borderline hypertension from 30 
percent to 60 percent disabling, effective March 25, 1998.  

In February 2001, the Veteran submitted a claim for service 
connection for peripheral vascular disease of the lower 
extremities as secondary to his service-connected coronary artery 
disease.  He was scheduled for a VA examination to determine the 
likely etiology of the peripheral vascular disease, but he failed 
to report to this examination.  By rating decision dated in 
November 2001, the RO denied service connection for peripheral 
vascular disease.  While the Veteran perfected an appeal to this 
decision, he subsequently withdrew the appeal in June 2002 
correspondence.

On November 18, 2003, the Veteran's representative submitted a 
second claim for service connection for peripheral vascular 
disease and indicated that the Veteran underwent surgery for his 
peripheral vascular disease on October 23, 2003.  He was afforded 
a VA examination specific to the heart in April 2004.  This 
examiner opined that the Veteran's peripheral vascular disease of 
the lower extremities was secondary to his service-connected 
coronary artery disease.  By rating decision dated in November 
2004, the RO granted service connection for peripheral vascular 
disease, status post aortofemoral bypass, lower extremities and 
assigned separate 40 percent disability ratings for each lower 
extremity, effective November 18, 2003.  

The Veteran disagreed with this decision and by rating decision 
dated in August 2005, the RO found that there was clear and 
unmistakable error (CUE) in the November 2004 rating decision and 
granted a 100 percent disability rating for the left lower 
extremity effective November 18, 2003.  The RO also granted SMC 
based on housebound allowance.  In March 2006, the Veteran 
disagreed with the effective date assigned for his housebound 
allowance.  

By rating decision dated in  April 2007, the RO found that there 
was CUE in both the November 2004 and August 2005 rating 
decisions and assigned an effective date of October 23, 2003, the 
date of a surgical report regarding the Veteran's peripheral 
vascular disease, for the 100 percent rating for the left lower 
extremity, the 40 percent rating for the right lower extremity, 
and the award of SMC based on housebound allowance.  Thereafter 
the Veteran perfected this appeal.

Legal Criteria

The effective date of an award of disability compensation to a 
veteran will be the day following separation from active service 
or date entitlement arose if the claim is received within one 
year of separation from active service; otherwise, it will be the 
date of receipt of claim, or the date when entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The general rule with respect to the effective date of an award 
of increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by the regulation, which provides that 
the effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 
63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a 
higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997). 

In general, "date of receipt" means the date on which a claim, 
information or evidence was received in VA.  38 C.F.R. § 3.1(r). 

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within 1 year from the date it was sent to the 
claimant, the formal claim will be considered filed as of the 
date of receipt of the informal claim.  38  C.F.R. § 3.155(a).

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 
3.157(b), once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by the VA 
will be accepted as informal claim for increased benefits for an 
informal claim to reopen.  Furthermore, these provisions apply 
only when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).

The effective date of reopened claims shall be the date of 
receipt of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r). 

Analysis

Prior to the currently signed effective date of October 23, 2003, 
the Veteran was service connected for the following:  coronary 
artery disease postoperative coronary artery bypass graft 
evaluated as 60 percent disabling, bilateral inguinal hernia 
evaluated as non-compensably disabling, maxillary sinusitis 
evaluated as non-compensably disabling, hypertrophic calluses 
bilateral feet, PO resection metatarsal heads.  

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under the 
VA's Schedule for Rating Disabilities (not including ratings 
based upon unemployability under 38 C.F.R. § 4.17), the veteran: 
(1) has an additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or, (2) is 
"permanently housebound" by reason of a disability or 
disabilities. This requirement is met when the veteran is 
substantially confined to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical area, 
and it is reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout his or her 
lifetime. 38 C.F.R. § 3.351(d).

As the Veteran did not have a 100 percent disability rating prior 
to October 23, 2003, the Veteran did not meet the disability 
criteria for SMC based on housebound allowance under 38 C.F.R. § 
3.351(d)(1) prior to that date.  The Veteran initially met the 
schedular requirements for the assignment of SMC based on 
housebound allowance as of October 23, 2003, the effective date 
of the grant of service connection and a 100 percent rating for 
peripheral vascular disease, status post aortofemoral bypass left 
lower extremity.  

A review of the claims file does not disclose any earlier 
correspondence or other qualifying communication prior to the 
October 23, 2003 surgical report that can reasonably be construed 
as a pending unadjudicated claim for SMC based on housebound 
allowance.  While under the express provisions of 38 C.F.R. § 
3.400(o)(2) an increased rating may be assigned up to one-year 
before the date of claim, here the Veteran did not also meet the 
schedular criteria for SMC based on housebound allowance before 
October 23, 2003.  

Where the schedular criteria under 38 C.F.R. § 3.351(d)(1) are 
not met, the procedures for assignment of a SMC based on 
housebound require evidence that the Veteran is "permanently 
housebound" by reason of a disability or disabilities.  This 
requirement is met when the veteran is substantially confined to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  Here, the record does not indicate or suggest that the 
Veteran's coronary artery disease, the Veteran's only compensable 
service-connected disability prior to October 23, 2003, caused 
him to be housebound.

Accordingly, the current effective date of October 23, 2003, for 
SMC based on housebound allowance correctly corresponds to the 
date of a surgical report regarding the Veteran's peripheral 
vascular disease, and the earliest date upon which factual 
entitlement to that benefit was demonstrated.  

Furthermore, the Board notes that the Veteran has never submitted 
a claim for SMC based on housebound allowance.  Rather the RO 
inferred a claim for this benefit after assigning a 100 percent 
disability rating for the service-connected left lower extremity.  
As such, the presently assigned effective date of October 23, 
2003 is appropriate and there is no basis for an award of SMC 
prior to that date.

While the Veteran may have submitted a claim for an increased 
rating for his heart disorder in June 1998, the RO continued a 30 
percent disability rating for the heart in a March 1999 rating 
decision and the Veteran did not disagree with that decision.  
Furthermore, it does not appear that the Veteran was housebound 
as early as 1998.  In December 2001 correspondence the Veteran 
indicated that he was still employed but was having trouble 
ambulating at work.  As such, the presently assigned effective 
date is appropriate and there is no basis for an award of SMC 
based on housebound prior to that date at this time.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006) the Court of 
Appeals for Veteran's Claims (Court) held that where a rating 
decision which established an effective date for an increased 
rating becomes final, an earlier effective date can only be 
established by a request for a revision of that decision based on 
clear and unmistakable error (CUE).  In essence, the Court in 
Rudd held that there is no "freestanding" earlier effective 
date claim which could be raised at any time.  See Rudd, 20 Vet. 
App. at 299.

That being the case, the Veteran is left with only one option in 
his attempt to obtain an earlier effective date for SMC based on 
housebound allowance: a claim alleging that there was CUE in a 
November 2001 rating decision which denied service connection for 
peripheral vascular disease and a claim alleging entitlement to 
an effective date earlier than October 23, 2003 for the grant of 
service connection for peripheral vascular disease of the lower 
extremities.  As above, these issues have been referred to the RO 
for adjudication.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the appeal arose from the Veteran's disagreement with the 
RO's assignment of an effective date assigned after the grant of 
SMC in the rating action on appeal.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007);VAOPGCPREC 8-
2003. Therefore, no further notice is needed. 

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an initial 
effective date of November 18, 2003 (subsequently October 23, 
2003), the date of his claim.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a statement 
of the case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective date 
in accordance with the facts found as required by Dingess, he was 
assigned the date of the inferred claim as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

The claim for assignment of an effective date earlier than 
October 23, 2003, for the award of SMC based on housebound 
allowance is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


